I think there can be no ground for a new trial; the plaintiff was in possession of the premises under a parol lease from Izzard prior to any contract entered into between Izzard and the defendant. When the defendant committed the trespass the legal title to the land had not vested in him; he had by his contract a right to enter on the land but the rights of the plaintiff *Page 163 
were not thereby impaired; he had a right under his lease to the property he had on the land as well as to the growing crop. Let the rule for a new trial be discharged.